Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	Claims 1-18 are pending and currently under prosecution.

Priority
3.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121 for benefit of the earlier filing date of applications, is acknowledged.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-4, 6-10 and 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharkey et al. (Mol Cancer Ther, published online April 5, 2011, 10(6): 1072–81, IDS) in view of Clinical Trial NCT01631552 (version of 6/28/2012, IDS) and The FDA Guidance of clinical trial protocol for dosage determination (February 1999, pages 1-31, IDS) and further in view of Brahmer et al. (J Clin Oncol, 2010, 28:3167-3175) evidenced by Nivolumab_MDX-1106 MeSH NCBI (pages 1-2, 04/28/2022). 
	Claims 1-4, 6-10 and 14-18 are herein drawn to a method of treating TROP-2 expressing cancer comprising: a) administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 10 mg/kg; b) administering to the human patient a checkpoint inhibitor antibody.
Sharkey et al. teach that IMMU-132 has significant antitumor activity in xenograft models at nontoxic doses; see entire document, e.g. abstract, the fourth paragraph of left col. on page 1073, Figure 1. Sharkey et al. teach combination of IMMU-132 and gemcitabine (GEM) for treating cancer; see page 1076.
Sharkey et al. do not explicitly teach that the immunoconjugate should be given to patients who are resistant to at least one other therapy recited in claims 8 and 14-16. 	However, this deficiency is remedied by Clinical Trial NCT01631552.
Clinical Trial NCT01631552 teaches that IMMU-132, a conjugate of hRS7 antibody and SN38, is to be administered to patients with any one of several cancers including pancreatic, colorectal, breast, lung, etc. The inclusion criteria require that the patient have been “previously treated with at least one prior therapeutic regimen”. See entire document, e.g. pages 1-4. This clearly suggests that the conjugate should be administered to those who are resistant to at least one other therapy. Clinical Trial NCT01631552 teaches that IMMU-132 will be administered on days 1 & 8 of a 21-day treatment cycle and up to 8 cycles may be administered; see page 1. 
Clinical Trial NCT01631552 does not teach or suggest the dose to be administered, although it does state that the study is a dose escalation study, suggesting to one of ordinary skill in the art that different doses should be tried.
However, this deficiency is remedied by The FDA Guidance of clinical trial protocol for dosage determination.
The FDA Guidance of clinical trial protocol for dosage determination teaches dosage determination based on established FDA protocol; see entire document.
 It would have been obvious to one of ordinary skill in the art to modify the teachings of Sharkey et al. by administering the conjugate to patients who have previously failed at least one chemotherapeutic regimen, thereby arriving at the instant claimed invention. The motivation to do so comes directly from the Clinical Trial NCT01631552 which states that the drug is to be given to patients who have been treated with at least one prior therapeutic regimen, and the FDA Guidance of clinical trial protocol for dosage determination. Furthermore, the Clinical Trial NCT01631552 suggests to one of ordinary skill in the art that the dosing is a variable that should be optimized, and the FDA Guidance of clinical trial protocol for dosage determination teaches dosage determination based on established FDA protocol.
For claims 8 and 14-16, it is well known that antibody-drug conjugate is more efficient than drug alone, and SN-38 is more active than other camptothecin derivatives; thus, it is obvious to treat a patient with the claimed IMMU-132 (an antibody-SN-38 conjugate), wherein the patient has failed chemotherapy (e.g. 5-fluorouracil, or camptothecin derivatives). 
	Sharkey et al. in view of Clinical Trial NCT01631552 and The FDA Guidance of clinical trial protocol for dosage determination do not teach treating cancer using a checkpoint inhibitor antibody (e.g. nivolumab).
	However, this deficiency is remedied by Brahmer et al.
	Brahmer et al. teach a method of treating cancer using MDX-1106; see entire document, e.g. title, abstract. Brahmer et al. teach cancer include colorectal cancer and lung cancer; see abstract. Brahmer et al. teach the cancer is metastatic; see abstract, left col. of page 3169.
	MDX-1106 is also known as nivolumab; see page 1 of Nivolumab_MDX-1106 MeSH NCBI.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat TROP-2 expressing cancer patient using a combination of IMMU-132 and nivolumab (MDX-1106). One would have been motivated to do so because Sharkey et al. in view of Clinical Trial NCT01631552 and The FDA Guidance of clinical trial protocol for dosage determination teach a method of treating cancer patient using IMMU-132; Brahmer et al. teach a method of treating cancer using MDX-1106. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to combine IMMU-132 and nivolumab (MDX-1106) for cancer patient treatment, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, IMMU-132 and nivolumab (MDX-1106) are taught by the prior arts for treating cancer.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

8.	Claims 1-10 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,195,175. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-10 and 14 are herein drawn to a method of treating TROP-2 expressing cancer comprising: a) administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 10 mg/kg; b) administering to the human patient a checkpoint inhibitor antibody.
Claims 1-12 of U.S. Patent No. US 10,195,175 are drawn to a method of treating cancer, comprising: a) administering to a subject with cancer an antibody-drug conjugate (ADC) comprising an anti-Trop-2 antibody conjugated to SN-38, wherein the ADC is sacituzumab govitecan; b) administering to the subject at least one checkpoint inhibitor, wherein the subject has failed to respond to therapy with a checkpoint inhibitor, prior to treatment with the ADC.

9.	Claims 1-10 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,653,793. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-10 and 17-18 are herein drawn to a method of treating TROP-2 expressing cancer comprising: a) administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 10 mg/kg; b) administering to the human patient a checkpoint inhibitor antibody.
Claims 1-11 of U.S. Patent No. US 10,653,793 are drawn to a method of treating metastatic breast cancer comprising administering to a human patient with a Trop-2 positive metastatic breast cancer an immunoconjugate sacituzumab govitecan (IMMU-132) wherein the immunoconjugate is administered at a dosage of between 8 mg/kg and 10 mg/kg, wherein the immunoconjugate is administered in combination with a checkpoint inhibitor antibody.

10.	Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,682,347. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-18 are herein drawn to a method of treating TROP-2 expressing cancer comprising: a) administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 10 mg/kg; b) administering to the human patient a checkpoint inhibitor antibody.
Claims 1-18 of U.S. Patent No. US 10,682,347 are drawn to a method of treating TROP-2 expressing cancer comprising administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 8 mg/kg and 10 mg/kg, wherein the immunoconjugate is administered in combination with a therapeutic modality, wherein the therapeutic modality is a checkpoint inhibitor antibody, wherein the checkpoint inhibitor antibody is selected from the group consisting of pembrolizumab (lambrolizumab), nivolumab and ipilimumab.

11.	Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,669,338. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-6 are herein drawn to a method of treating TROP-2 expressing cancer comprising: a) administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 10 mg/kg; b) administering to the human patient a checkpoint inhibitor antibody.
Claims 1-19 of U.S. Patent No. US 10,669,338 are drawn to a method of treating a human cancer comprising administering to a human subject with cancer an anti-PD-1 antibody which is a checkpoint inhibitor, the method further comprising administering to the subject a therapeutic agent, wherein the therapeutic agent is IMMU-132, wherein a checkpoint inhibitor antibody selected from the group consisting of pembrolizumab 
(MK-3475), nivolumab (BMS-936558), pidilizumab (CT-011), AMP-224, MDX-1105, 
MEDI4736, atezolizumab (MPDL3280A), BMS-936559, ipilimumab, lirilumab, IPH2101, durvalumab and tremelimumab.

12.	Claims 1-10 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 10-13 of U.S. Patent No. US 11,116,846. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-10 and 17-18 are herein drawn to a method of treating TROP-2 expressing cancer comprising: a) administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 10 mg/kg; b) administering to the human patient a checkpoint inhibitor antibody.
	Claims 1-8 and 10-13 of U.S. Patent No. US 11,116,846 are drawn to a method of treating non-small cell lung cancer (NSCLC) comprising administering to a human patient with NSCLC an immunoconjugate sacituzumab govitecan (IMMU-132) wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 12 mg/kg, wherein the immunoconjugate is administered in combination with one or more checkpoint inhibitor antibody, wherein the checkpoint inhibitor antibody is pembrolizumab, nivolumab, pidilizumab, durvalumab (MEDI4736), atexolizumab (MPDL3280A), tremelimumab, or ipilimumab.

13.	Claims 1-7, 9-10 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 10-15 of U.S. Patent No. US 10,849,986. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-7, 9-10 and 17-18 are herein drawn to a method of treating TROP-2 expressing cancer comprising: a) administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 10 mg/kg; b) administering to the human patient a checkpoint inhibitor antibody.
	Claims 1-8 and 10-15 of U.S. Patent No. US 10,849,986 are drawn to a method of treating metastatic prostate cancer comprising administering to a human patient with metastatic prostate cancer an immunoconjugate sacituzumab govitecan (IMMU-132) wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 12 mg/kg, wherein the immunoconjugate is administered in combination with one or more checkpoint inhibitor antibody, wherein the checkpoint inhibitor antibody is pembrolizumab, nivolumab, pidilizumab, durvalumab (MEDI4736), atexolizumab (MPDL3280A), tremelimumab, or ipilimumab.

14.	Claims 1-10 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11,052,156. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-10 and 17-18 are herein drawn to a method of treating TROP-2 expressing cancer comprising: a) administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 10 mg/kg; b) administering to the human patient a checkpoint inhibitor antibody.
Claims 1-15 of U.S. Patent No. US 11,052,156 are drawn to a method of treating endometrial cancer comprising administering to a human patient with endometrial cancer an antibody-drug conjugate (ADC) sacituzumab govitecan wherein the ADC is administered at a dosage of between 6 mg/kg and 12 mg/kg, wherein the immunoconjugate is administered in combination with one or more checkpoint inhibitor antibody, wherein the checkpoint inhibitor antibody is pembrolizumab, nivolumab, pidilizumab, durvalumab (MEDI4736), atexolizumab (MPDL3280A), tremelimumab, or ipilimumab.

15.	Claims 1-10 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 11,052,081. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-10 and 17-18 are herein drawn to a method of treating TROP-2 expressing cancer comprising: a) administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 10 mg/kg; b) administering to the human patient a checkpoint inhibitor antibody.
Claims 1-13 of U.S. Patent No. US 11,052,081 are drawn to a method of treating urothelial cancer comprising administering to a human patient with urothelial cancer an antibody-drug conjugate (ADC) sacituzumab govitecan, wherein the ADC is administered at a dosage of between 6 mg/kg and 10 mg/kg, wherein the immunoconjugate is administered in combination with one or more checkpoint inhibitor antibody, wherein the checkpoint inhibitor antibody is nivolumab, AMP-224, pidilizumab, ipilimumab, pembrolizumab, atezolizumab, durvalumab, or tremelimumab.

16.	Claims 1-10 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,918,721. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-10 and 17-18 are herein drawn to a method of treating TROP-2 expressing cancer comprising: a) administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 10 mg/kg; b) administering to the human patient a checkpoint inhibitor antibody.
Claims 1-20 of U.S. Patent No. US 10,918,721 are drawn to a method of treating a Trop-2 positive cancer comprising administering to a human patient with a Trop-2 positive cancer an antibody-drug conjugate (ADC) sacituzumab govitecan; wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the immunoconjugate is administered in combination with a checkpoint inhibitor antibody, wherein the checkpoint inhibitor antibody is pembrolizumab, nivolumab, pidilizumab, MDX-1105 (BMS-936559), durvalumab (MEDI4736), atezolizumab (MPDL3280A), ipilimumab, or tremelimumab.

17.	Claims 1-7, 9-10 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,130,718. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-10 and 17-18 are herein drawn to a method of treating TROP-2 expressing cancer comprising: a) administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 10 mg/kg; b) administering to the human patient a checkpoint inhibitor antibody.
Claims 1-10 of U.S. Patent No. US 10,130,718 are drawn to a method of treating triple-negative breast cancer comprising administering to a human patient with a Trop-2 positive triple-negative breast cancer an immunoconjugate sacituzumab govitecan (IMMU-132), wherein the immunoconjugate is administered at a dosage of between 8 mg/kg and 10 mg/kg, wherein the immunoconjugate is administered in combination with pembrolizumab, nivolumab, or ipilimumab.

18.	Claims 1-5, 7, 9-10 and 17-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 45-61 of copending Application No. 17/397217. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-5, 7, 9-10 and 17-18 are herein drawn to a method of treating TROP-2 expressing cancer comprising: a) administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 10 mg/kg; b) administering to the human patient a checkpoint inhibitor antibody.
	Claims 45-61 of copending Application No. 17/397217 are drawn to a method of treating head and neck cancer comprising administering to a human patient with head and neck cancer an immunoconjugate sacituzumab govitecan (IMMU-132) wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 12 mg/kg, wherein the immunoconjugate is administered in combination with a checkpoint inhibitor antibody, wherein the checkpoint inhibitor antibody is pembrolizumab, nivolumab, pidilizumab, durvalumab (MEDI4736), atezolizumab (MPDL3280A), tremelimumab, or ipilimumab.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

19.	Claims 1-3, 6-10 and 17-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-22 of copending Application No. 17/336588. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-3, 6-10 and 17-18 are herein drawn to a method of treating TROP-2 expressing cancer comprising: a) administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 10 mg/kg; b) administering to the human patient a checkpoint inhibitor antibody.
	Claims 15-22 of copending Application No. 17/336588 are drawn to a method of treating metastatic urothelial cancer comprising administering to a human patient with urothelial cancer an antibody-drug conjugate (ADC) sacituzumab govitecan, wherein the ADC is administered at a dosage of 8 mg/kg or 10 mg/kg, wherein the patient has failed to respond to a platinum-containing chemotherapy and has relapsed or is refractory to checkpoint inhibitor therapy, wherein the checkpoint inhibitor is an antibody that binds to PD-1 or PD-L1, wherein the ADC is administered in combination with a checkpoint inhibitor antibody, wherein the checkpoint inhibitor is nivolumab, AMP-224, pidilizumab, ipilimumab, pembrolizumab, atezolizumab, durvalumab, or tremelimumab..
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

20.	Claims 1-5 and 7-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 15-17 of copending Application No. 17/077229. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-5 and 7-10 are herein drawn to a method of treating TROP-2 expressing cancer comprising: a) administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 10 mg/kg; b) administering to the human patient a checkpoint inhibitor antibody.
Claims 1-11 and 15-17 of copending Application No. 17/077229 are drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan; wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the ADC is administered in combination with a checkpoint inhibitor antibody, wherein the checkpoint inhibitor is pembrolizumab, nivolumab, or ipilimumab..
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

21.	Claims 1 and 6-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 6-14 of copending Application No. 16/204297. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-5 and 7-10 are herein drawn to a method of treating TROP-2 expressing cancer comprising: a) administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 10 mg/kg; b) administering to the human patient a checkpoint inhibitor antibody.
Claims 1-4 and 6-14 of copending Application No. 16/204297 are drawn to a method of treating cancer, consisting of: a) administering to a human subject with a cancer that expresses Trop-2 an antibody-drug conjugate (ADC), wherein the ADC is sacituzumab govitecan; and b) administering to the human subject at least one checkpoint inhibitor selected from the group consisting of tremelimumab, atezolizumab, durvalumab, avelumab, pidilizumab, or BMS936559.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
22.	No claim is allowed.

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN XIAO/
Primary Examiner, Art Unit 1642